Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 12/17/2021.

As filed, claims 5, 7, 8, and 14-18 are pending; claims 9-12, 19, and 20 are withdrawn; and claims 1-4, 6, and 13 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2021 and 2/24/2022 has been considered by the Examiner.
 
Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 12/17/2021, with respect to claims 5, 7, 8, and 14-18, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 102(a)(1) rejection of claims 5, 7, 15, and 16 by Parrain is withdrawn per amendments.

The claim objection of claims 8, 14, and 18 is maintained because these claims are still dependent upon a rejected base claim.  See rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5, 7, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent Application Publication No. CN106543151 (see IDS filed 12/17/2021), its machine-generated English translation, and its CAPLUS printout, hereinafter Liu.

Regarding claims 5, 7, 15, and 16, Liu, for instance, teaches the following compound, which appears to be an intermediate that is inherently present during the process of making a Co(II)-based metal-organic framework, wherein the abovementioned compound meets all the limitation of these claims.

    PNG
    media_image1.png
    250
    691
    media_image1.png
    Greyscale

(Caplus printout)

    PNG
    media_image2.png
    250
    691
    media_image2.png
    Greyscale

wherein: instant variable R3 is substituted heteroaryl; instant variables X1 and X2 are H; instant variable R2 is substituted alkyl; instant variable R4 is H; instant variable L is a bond; and instant variables Q and Q1 are CH.


    PNG
    media_image3.png
    121
    669
    media_image3.png
    Greyscale

(English abstract of the ‘151 publication)

Allowable Subject Matter
Claims 8, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Claim 17 is allowed.


Conclusion
Claims 5, 7, 15, and 16 are rejected.
Claims 8, 14, and 18 are objected.
Claim 17 is allowed.
Claims 9-12, 19, and 20 are withdrawn.
Claims 1-4, 6, and 13 are cancelled.

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/17/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626